DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Bijnagte et al. (Bijnagte et al., “Automated cantilever exchange and optical alignment for High-Throughput, parallel atomic force microscopy” arXiv:1610.03471 [physics.ins-det] 11 Oct 2016) is applied as a rejection under 35 USC § 102(a)(1). This reference may not be overcome by filing an affidavit to invoke an exception under 35 USC § 102(b)(1) because the claimed invention is only adequately supported (written disclosure requirement under 35 USC § 112(a)) by the PCT application PCT/NL2017/050788 filed 28 November 2017.   Since Bijnagte was filed more than one year prior to the PCT application, it is available as prior art under 35 USC 102(a)(1). Specifically, neither foreign priority documents disclose both the claimed first and second gap measurement systems (measuring a time dependently variable first and second gap width of a first gap and second gap in-beam said probe and first/second probe holder) and the first and second gap measurement systems providing suction/blowing forces as now presently required in the last clause of claims 1 and 7.  That is, EP16201131.6 supports:
 “a gap width measuring system for measuring, in said probe-exchange operation condition, at least one value of a time-dependently variable gap width of a gap in-between said probe and said probe holder, and wherein the gap width measuring system comprises: a gas flow system, which is configured, arranged and effective to control in said probe-exchange operation condition a gas flow of a gas by applying predetermined gas flow excitation conditions to said gas, wherein said gas flow occurs at least in said gap; at least one pressure sensor, which is configured, arranged and effective to sense in said probe-exchange operation condition a time-dependently variable pressure of said gas, wherein said sensing takes place at at least one predetermined position in a pressure sensing flow path of said gas flow; andan evaluation system, which is configured, arranged and effective to determine in said probe-exchange operation condition said at least one value of said time-dependently variable gap width based on at least said sensed time-dependently variable pressure of said gas and said predetermined gas flow excitation conditions in said probe-exchange operation condition” ([0007]).
However, EP16201131.6 does not disclose a second gap width measuring system as claimed, nor blowing gas with a first or second gap width measuring system. Moreover, this document is silent with regards to the many operational conditions 
Moreover, EP16201127.4 while disclosing suction and blowing for probe exchange ([0015]), EP16201127.4 has no disclosure of any gap-width measuring systems as claimed.
There is no disclosure in either reference as to how the gap width measurement system could is integrated the probe exchange system as claimed.  Moreover, both documents are silent as to “multiple ones of said probe” stored in a probe storage, nor a waste location.  The references are additional silent of the scanning movements from below along a lower surface of a sample.  Since each component of the scanning probe microscopy system relies on the other components to establish the different operation conditions, neither document supports the different claimed operating conditions since they depend upon the action of the claimed first and second gap width measuring systems.  Indeed, it appears that the orientation of the scanning heads is not supported by either foreign document.  Moreover, since neither document supports a storage device, the manipulator as claimed is not supported by either reference since the claimed manipulator is “configured, arranged and effective to pick up the probe from the probe storage device and subsequently bring the probe towards the scanning head (having multiple ones)”.  Thus, neither foreign document meets the written description requirement under 35 USC 112(a).  Therefore, the claimed invention only receives the benefit of the PCT application date of 28 November 2017, which supports the claimed invention.
Since the Bijnagte et al. reference was published 11 October 2016, it is more than 1 year prior to the effective filing date.  Therefore it is outside of the grace period under 35 USC 102(b)(1) exception and available as prior art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
a first gap width measuring system for measuring in claims 1 and 7.
and “a second gap width measuring system for measuring in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a first gap width measuring system is disclosed to have the structure of a first gas flow system, a pressure sensor and evaluation system associated with the first probe holder or equivalents thereof ([0023]-[0026]).  The gas flow system has the same structure as the force generating system discussed above
a second gap width measuring system is disclosed to have the structure of a second gas flow system, a pressure sensor and evaluation system associated with the second probe holder or equivalents thereof ([0032], [0034] and [035]). The gas flow system has the same structure as the force generating system discussed above
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijnagte et al. (Bijnagte et al., “Automated cantilever exchange and optical alignment for High-Throughput, parallel atomic force microscopy” arXiv:1610.03471 [physics.ins-det] 11 Oct. 2016) (copy of publication submitted herewith).

a probe (title “cantilever”);
a probe storage device for storing multiple ones of said probe (page 6, line 8 “1. Storage of new cantilevers and used cantilevers in a stock”, figure 1 “stock 1”);
multiple ones of a scanning head (miniaturized atomic force microscope “MAFM” array seen in figure 1), which are configured, arranged, and effective to perform, independently relative to one another (parallel AFM, page 6 cites 2, which teaches independent motion in a parallel AFM1), scanning movements from below along a lower surface of a sample (page 18, last paragraph teaches xy stage placed above the MAFM holding a sample, MAFM inherently scans the sample, see also footnote 1 above regarding parallel AFM), which is held by the scanning probe microscopy system (as seen in figure 1 of Sadeghian et al., referenced in Bijnagte et al. above), the scanning head having a first probe holder (fig. 1 a, MAFM);
a probe exchange manipulator (fig. 1 CM) having a second probe holder (one of the chip manipulators “CM” vacuum clamps), wherein the probe exchange manipulator and the scanning head are movable towards and away from one another (paragraph bridging pages 6-7), 
wherein the probe exchange manipulator is configured, arranged and effective to pick up the probe from the probe storage device and subsequently bring the probe 
a force generating system configured to provide a resultant gas pressure force acting on the probe in the direction of the first probe holder or in the direction of the second probe holder (page 7, first full paragraph), and wherein the scanning probe microscopy system is configured, arranged and effective to:
- have a mounted-probe operation condition in which the probe is held against the first probe holder in that said resultant gas pressure force acts on the probe in the direction of the first probe holder, while the probe is not contacting the second probe holder (last paragraph on page 9);
- have a demounted-probe operation condition in which the probe is held against the second probe holder in that said resultant gas pressure force acts on the probe in the direction of the second probe holder, while the probe is not contacting the first probe holder (first full paragraph on page 7, old chip removed and placed at the remaining free slot at the CM);
-have a probe-demounting operation condition in which the scanning probe microscopy system is switching from its mounted-probe operation condition to its demounted-probe operation condition in that the probe is moving from the first probe 
-have a probe-mounting operation condition in which the scanning probe microscopy system is switching from its demounted-probe operation condition to its mounted-probe operation condition in that the probe is moving from the second probe holder towards the first probe holder (page 9), while neither the first probe holder nor the second probe holder is contacting the probe (page 9, last paragraph), wherein said movement of the probe from the second probe holder towards the first probe holder is driven by said resultant gas pressure force acting on the probe in the direction of the first probe holder (page 9, last paragraph);
-have a probe-fetching operation condition in which the probe exchange manipulator is picking up the probe from the probe storage device (page 7, second sentence, wherein after old chip is moved to the output stock, a new chip from the input stock would be necessary for the next exchange); and

wherein a probe-exchange operation condition of the scanning probe microscopy system is defined as being said probe-mounting operation condition or said probe-demounting operation condition (page 7 first full paragraph), 
and wherein said scanning probe microscopy system further comprises a first gap width measuring system for measuring (page 9, second paragraph and figure 3), in said probe-exchange operation condition, at least one value of a time-dependently variable first gap width of a first gap in-between said probe and said first probe holder (page 9, first paragraph measuring pressure as MAFM moves up, thus pressure dependent on position and because position is moving the pressure is time variable), and wherein said first gap width measuring system is configured:
- to control in said probe-exchange operation condition a first gas flow of a first gas by applying predetermined first gas flow excitation conditions to said first gas, 
- to sense in said probe-exchange operation condition a time-dependently variable first pressure of said first gas, wherein said sensing takes place at at least one predetermined position in a first pressure sensing flow path of said first gas flow (figure 3 and page 9, first paragraph teaches pressure sensor); and
- to determine in said probe-exchange operation condition (pTO and Zto  in figure 3) said at least one value of said time-dependently variable first gap width based on at least said sensed time-dependently variable first pressure of said first gas and said predetermined first gas flow excitation conditions in said probe-exchange operation condition(pTO and Zto  in figure 3 and first paragraph on page 9), 
and wherein the first gap width measuring system is configured for holding in said mounted-probe operation condition the probe against the first probe holder based on vacuum suction applied through a first vacuum suction flow path (last paragraph on page 9), wherein said first pressure sensing flow path of the first gap width measuring system and said first vacuum suction flow path are at least partially overlapping with one another (page 9, since pressure sensor reads changes of pressure after vacuum clamp is switched on, it must inherently overlap partially with the vacuum suction flow, otherwise it would only read atmospheric pressure and never detect and change in pressure.  page 14, figure 6a shows the control system wherein the pressure sensing 
and wherein said scanning probe microscopy system further comprises a second gap width measuring system for measuring, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in between said probe and said second probe holder (same as above  “first gap width measuring system” as applied to the CM or “Tip Exchange system” of figure 6a on page 14 which shows the Tipexchange system to have pressure sensors and vacuum nozzles, thus capable of the same functions as described on page 9 via “dSpace realTime Controller”),
and wherein said second gap width measuring system is configured:
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap (same as above  “first gap width measuring system” as applied to the CM or “Tip Exchange system” of figure 6a which shows the Tipexchange system to have pressure sensors and vacuum nozzles, thus capable of the same functions as described on page 9 via “dSpace realTime Controller”.  Further, page 15, second paragraph teaches “the Tip-Exchange system control software initiates the motion of the axes and vacuum valves and reads the vacuum and position sensors to control the higher-level exchange”.  Exchange is taught between the CM to MAFM via a measurement system (see page 9).  
- to sense in said probe-exchange operation condition a time-dependently variable second pressure of said second gas, wherein said sensing takes place at at least one predetermined position in a second pressure sensing flow path of said second gas flow (same as above  “first gap width measuring system” as applied to the CM or “Tip Exchange system” of figure 6a which shows the Tipexchange system to have pressure sensors and vacuum nozzles, thus capable of the same functions as described on page 9 via “dSpace realTime Controller”),; and 
- to determine in said probe exchange operation condition said at least one value of said time-dependently variable second gap width based on at least said sensed time-dependently variable second pressure of said second gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition (same as above  “first gap width measuring system” as applied to the CM or “Tip Exchange system” of figure 6a which shows the Tipexchange system to have pressure sensors 
and wherein the second gap width measuring system is configured for holding in said demounted-probe operation condition the probe against the second probe holder based on vacuum suction applied through a second vacuum suction flow path, wherein said second pressure sensing flow path of the second gap width measuring system and said second vacuum suction flow path are at least partially overlapping with one another, and wherein said first gap width measuring system and said second gap width measuring system form said force generating system (same as above  “first gap width measuring system” as applied to the CM or “Tip Exchange system” of figure 6a which shows the Tipexchange system to have pressure sensors and vacuum nozzles, thus capable of the same functions as described on page 9 via “dSpace realTime Controller”), ), 
whereby said first gap width measuring system and said second gap width measuring system are configured for controlling said first gas flow of said first gas and said second gas flow of said second gas to provide said resultant gas pressure force acting on the probe so as to effect said mounted-probe operation condition, said demounted-probe operation condition, said probe-demounting operation condition and said probe-mounting operation condition (page 9, last paragraph and page 7, second sentence and figure 6a), 	

width measuring system (page 9, last paragraph, note CM is vented  and simultaneously the vacuum of the MAFM clamp is evacuated causing the chip to fly  over from CM clamp to MAFM clamp.  Page 7 teaches exchange from MAFM to CM, the same procedure (of page 9) is therefore applicable in the reverse direction as claimed as indicated in the control system in figure 6.  Note: venting a vacuum clamp of the CM would result in blowing of air in order to bring the vacuum clamp back to atmospheric pressure (i.e. venting)), and 
	wherein in said probe-mounting operation condition said resultant gas pressure force acting on the probe is formed by suction forces provided by the first gap width measuring system and by blowing forces provided by the second gap width measuring system (page 9 last paragraph).
Claim 7 recites substantially commensurate limitations as claim 1 and is rejected for the same reasons as discussed in the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghian Marnani et al. (WO2014/003557) (submitted with the IDS of 23 May 2019) as evidenced by the instant published application (US pgPub 2019/0317127) in view of Jo et al. (US pgPub 2010/0037360) and further in view of Young et al. (USPN 5,705,814) and further in view of Bijnagte et al.2
Regarding claim 1, Sadeghian Marnani et al. teach a scanning probe microscopy system (figs. 2 and 3a), comprising 
a probe (45/55), 
a probe storage device for storing multiple ones of said probe (as evidence by paragraph [0048] of the instant publication); and 
– multiple ones of said scanning head ([0048]), which are configured, arranged and effective to perform, independently relative to one another, scanning movements from below along a lower surface of a sample (as seen in figure 2), which is held by the scanning probe microscopy system (fig. 2), the scanning head (43/53) having a first probe holder (page 14, lines 4-5 teach probe tips mounted on probe heads, thus requiring a holder) and 
a probe exchange manipulator (37 as evidenced by paragraph [0048] of the instant published application referencing Sadeghian Marnani et al.) having a second probe holder (37 inherently requires a probe holder in order to exchange or replace 
 wherein the probe exchange manipulator and the scanning head are movable towards and away from one another (since the probe exchange manipulator 37 is above the scanning head 43/53 it is necessary for them to be movable towards and away from one another in order to facilitate exchange).
wherein the probe exchange manipulator is configured, arranged and effective to pick up the probe from the probe storage device and subsequently bring the probe towards the scanning head for mounting the probe to the scanning head (as evidenced by [0048] of the instant published application, note “two probe exchange manipulators 37, which serve as intermediary between such a scanning head and such a probe storage device”), and to bring the probe, after being used and after being demounted from the scanning head, away from the scanning head to a waste location (Page 14, lines 3-5 teach 37 provides for replacement of the probe tips mounted on probe heads during the process, thus 37 brings the probe after being demounted from the scanning head, away from the scanning head to some location in order to replace the probe.  The location is interpreted to be a waste location as the probe was replaced and thus disposed of), and 
a force generating system3 is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction of the second probe 
wherein the scanning probe microscopy system is configured, arranged and effective to: 
have a probe mounting including a probe mounting operation condition and demounting operation including a probe demounting operation condition via acting as an intermediary between the scanning and a probe storage device ([0048] of the instant published application)
- have a probe-fetching operation condition in which the probe exchange manipulator is picking-up the probe from the probe storage device ([0048] two probe exchange manipulators 37, which serve as intermediary between such a scanning head and such a probe storage device); and 
- allow the effectuation of a succession of said probe-fetching operation condition, said probe-mounting operation condition, and said mounted-probe operation condition, in that order, respectively ([0048]), wherein during said probe-mounting operation condition and said probe-demounting operation condition the probe exchange manipulator is located above the scanning head ([0048] “these probe exchange manipulators 37 are at a higher vertical Z-axis position than the scanning heads 43, 53.”), so that during said probe-mounting operation condition the probe is moving downwards, and during said probe-demounting operation condition the probe is moving upwards (inherent due to the position of the probe exchange manipulator at a higher z-axis position than the scanning heads in order to act as an intermediary between the scanning head and probe storage device).

wherein the scanning probe microscopy system is configured, arranged and effective to have: 
- a mounted-probe operation condition in which the probe is held against the first probe holder in that said
wherein a probe-exchange operation condition of the scanning probe microscopy system is defined as being said probe-mounting operation condition or said probe-demounting operation condition.
However, Jo teaches wherein the scanning probe microscopy system is configured, arranged and effective to have: 
-    a mounted-probe operation condition in which the probe (570) is held against the first probe holder (580) in that said resultant force (701 and 702) acts on the probe (570) in the direction of the first probe holder (580), while the probe (570) is not contacting the second probe holder (610 figure 8A and paragraph [0066]);
-    a demounted-probe operation condition in which the probe (570) is held against the second probe holder (610) in that said resultant force (701 and 702) acts on the probe (570) in the direction of the second probe holder (610), while the probe (570) is not contacting the first probe holder (580, figure 7A and paragraph [0062]);
-    a probe-demounting operation condition in which the scanning probe microscopy system is switching from its mounted-probe operation condition to its demounted-probe operation condition in that the probe (570) is moving from the first probe holder (580) towards the second probe holder (610), while neither the first probe holder (580) nor the second probe holder (610) is contacting the probe (570), wherein 
-    a probe-mounting operation condition in which the scanning probe microscopy system is switching from its demounted-probe operation condition to its mounted-probe operation condition in that the probe (570) is moving from the second probe holder (610) towards the first probe holder (580), while neither the first probe holder (580) nor the second probe holder (610) is contacting the probe (570), wherein said movement of the probe (570) from the second probe holder (610) towards the first probe holder (580) is driven by said resultant force (701 and 702) acting on the probe (570) in the direction of the first probe holder (580. 620, figure 7D and paragraph [0064]: "As shown in FIG. 7D, when the platform 620 is lowered all the way, the magnitude of the magnetic force from permanent magnet 621 acting on the probe carrier 570 has decreased sufficiently, and the probe carrier 570 releases from the probe carrier mount 610 to be attached to the probe carrier holder 580.")
and wherein said resultant force comprises gas pressure ([0014] and [0040] teach using suction force as an alternative adhesion force to the magnetic field)

Jo et al. modifies Sadeghian Marnani et al. by suggesting a mechanism to transfer probes between two devices in a contactless way.
Since both inventions are directed towards replacing or exchanging a probe to a scanning head, it would have been obvious to one of ordinary skill in the art to apply the contactless exchange of Jo et al. to the device of Sadeghian Marnani et al. because it would enable automatic replacement of the probe in an easy manner, thus maximizing the convenience of the SPM ([0047]).
Sadeghian Marnani et al. in view of Jo et al. fail to disclose wherein said scanning probe microscopy system further comprises a second gap width measuring system for measuring, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in-between said probe and said first probe holder, and 
wherein said scanning probe microscopy system is configured: 
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap; 
- to sense in said probe-exchange operation condition a time-dependently variable second pressure of said first gas, wherein said sensing takes place at least one 
- to determine in said probe-exchange operation condition said at least one value of said time-dependently variable second gap width based on at least said sensed time-dependently variable second pressure of said first gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition
and wherein the scanning probe microscopy system is configured for holding in said mounted-probe operation condition the probe against the second probe holder applied through a second vacuum suction flow path, wherein said second pressure sensing flow path of the second gap width measuring system and said second vacuum suction flow path are at least partially overlapping with one another.
However, Young teaches a force generating system (fig. 5, a gas conduit (64), gas vessel (60), pump (“vacuum source”), gas flow restrictor (62 is smaller than 64 thus restricts flow of gas) and gas flow controller (valve 64)) and wherein said scanning probe microscopy system further comprises a second gap width measuring system (gas flow system discussed with respect to force generating system, proximity sensor (col. 12, 30-35), wherein the proximity sensor inherently has an evaluation system in order to determine proximity of probe relative to pickup device) for measuring (Young, detect degree of proximity (i.e. gap width) of probe and pickup device (col. 12, lines 30-35)), in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in-between said probe and said second probe holder (Young, col. 12, lines 30-35, note degree of proximity is a value of a time dependent variable second gap with (i.e. degree of proximity via motion changes with 
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas (Young, 66 is a valve controlling the vacuum pressure (i.e. gas flow), either on (predetermined second gas flow) or off), wherein said second gas flow occurs at least in said second gap (inherent to pick-up see col. 11, lines 39-40 or release col. 13, lines 41-45)); 
wherein the second gap width measuring system is configured for holding in said mounted-probe operation condition the probe against the second probe holder (Young, as seen in figure 5, wherein second probe holder is interpreted to be probe mount device 32) based on vacuum suction (Young, controlled by valve 66) applied through a second vacuum suction flow path (Young, tube 64)
Young modifies Jo et al. by teaching the particulars of a vacuum system to enable proximity transfer.
Since both inventions are directed towards transferring a probe between a scanning head and a probe exchanger (i.e. probe cassette or tray), it would have been obvious to one of ordinary skill in the art to substitute the magnetic force of Joe for the vacuum force (i.e. gas pressure force) of Young because it would lead to predictable results.  That is, MPEP 2143 (I) (B) recites:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
 
In the instant case, Jo is  a finding that the prior art contained a device which differed from the claimed device by the substitution of some components with other components (i.e. magnetic instead or gas pressure), Young and Jo are both findings that the substituted components and their functions were known in the art (Young gas pressure see col. 13, lines 40-48 and Jo see paragraph [0014] and [0040]), Young is a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (by teaching using gas pressure instead of magnetics (col. 13, lines 40-60), the same applies for Jo).  Thus, Young is a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Further, the proximity detector discussed in Young would enable avoidance of unwanted offsets of the probe during the pickup process thus improving precision to the transfer.
The combined device in view of Young differs from the claimed invention by not disclosing the remaining limitations.
However, Bijnagte et al.  et al. teaches the deficiencies as discussed above in the anticipation rejection (i.e. Bijagte teaches the first measuring system (page 9), page 
Bijnagte et al. modifies the combined device by suggesting dual measurement systems for exchange of cantilever probes.
Since both inventions are directed towards vacuum pickup devices, it would have been obvious to one of ordinary skill in the art to modify Young to incorporate the dual measuring systems of Bijnagte et al. into the combined device because it would increase the throughput of AFM in industrial applications, the ability to automatically exchange and align the cantilever in a very short time with sufficient accuracy and allows for integration into a parallel AFM as taught in Sadeghian.

Claim 7 recites substantially commensurate limitations as claim 1 and is rejected for the same reasons as discussed in the rejection of claim 1.

Relevant art of interest to the applicant:
Karpfinger et al. (DE102011088321) (copy of translated abstract submitted herewith) teaches “a method involves positioning the component-retaining unit (210) at first height relative to the component (220), and applying vacuum at suction passage (212) of the component retaining unit. The component-retaining unit is moved in component direction, to detect change in pneumatic variable for air flow (315) through suction passage during movement of component retaining 
Park et al. (USPN 8,925,111) teaches probe replacement via vacuum, see figures 10a-10L.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sadeghian et al. (Sadeghian et al., “development of a detachable high speed miniature scanning probe microscope for large area substrates”, 2015) page 113706-2, left column last paragraph
        2 Note the final rejection of 29 November 2021 could have also been used with only using Bijnagte et al. as an additional reference to teach the last clause of the claim.  However, since Bijnagte et al. teaches the limitations of Karpfinger.  For the purposes of this rejection, Karpfinger has been omitted.
        3 While Sadegnian Marnani et al. inherently teaches some force generating system, since force generating system invokes 35 USC 112(f), Sadegnian Marnani fails to disclose the claimed force generating system, however the force generating system components are taught by Young below.